﻿100.	 At the outset, may I, on behalf of the Malaysia delegation, compliment the President on his well-deserved election to the presidency of the thirty-eighth session of the General Assembly. His election is indeed a testimony of his vast experience and diplomatic skill, as well as a tribute to his country, Panama, with which my country enjoys cordial and friendly relations.
101.	My delegation is concerned that the world continues to be confronted with various kinds of political, economic and security problems which the United Nations has not been able to resolve. We believe that this inability and ineffectiveness of the United Nations can be overcome if each Member State fulfils its moral obligation and duty to make the Organization work. Morality in international relations might be dismissed as something simply idealistic, but then idealism is something to be striven for. Certainly no one can deny that it is the lack of moral responsibility that makes nations trigger-happy towards other nations. It is for lack of moral responsibility that nations peddle weapons of death to each warring party and that national leaders conducting international relations calculate their moves on the mere basis of  them  and  us . Coming from a small country like mine, these observations may sound over-simplistic. But then, over-simplification does provoke thought, and this after all is what the United Nations forum is all about.
102.	It is precisely because of these principles that the question of disarmament is a matter of serious concern to my delegation. The escalating arms race, particularly between the two super-Powers, is pushing us closer to the brink of destruction. It is incumbent on all members of the international community to exercise restraint and seriously address themselves to the issues relating to disarmament in order to defuse the state of tension and mistrust.
103.	One of the most immediate and urgent problems facing us today is the question of Palestine. Indeed, it is relevant to the effectiveness and to the very future of this world body. This is because the question of Palestine embodies all those values and principles of morality, such as justice, human dignity, international peace and security, that the United Nations—indeed humanity as a whole—is called upon to uphold. Therefore, it is not surprising that some 137 States and the Palestine Liberation Organization [PLO], at the International Conference on the Question of Palestine held recently at Geneva, took a major step toward resolving the question of Palestine, the core of the West Asian conflict in all its aspects.
104.	It is encouraging to note that major step, contained in the Geneva Declaration on Palestine  and the Programme of Action for the Achievement of Palestinian Rights/ in the formulation of which Malaysia was proud to play its small part, beginning with the Asian Regional Preparatory Meeting, held at Kuala Lumpur in May. Indeed, it provides the long-awaited basis for a just and comprehensive peace in West Asia in a clear and specific manner and within an applicable and realizable framework, one that seeks peace for the Palestinians within an independent and sovereign State of their own, co-existing with all other countries in the region within secure and internationally recognized boundaries. All concerned parties, including the PLO, are indeed required to sit at the same table to negotiate for themselves all the essential and final features of a permanent peace in the area.
105.	Even though two Member States directly concerned had absented themselves from Geneva, their absence does not in any way diminish the Geneva consensus, which represents a universal endorsement for peace and security in the region. No one Member of this world body should therefore ignore or close its mind to this sincere and massive global effort and refuse to move in the direction of progress towards a settlement of the West Asian conflict, the crux and core of which is the question of Palestine. We therefore call upon all Member States, in particular the major Powers, to desist forthwith from any unilateral efforts and instead extend full support to the Geneva approach to peace and security, justice and human dignity for all the peoples of West Asia, including the Palestinians, under United Nations auspices.
106.	The situation in Lebanon, which is an extension of the Arab-Israeli conflict, has caused deep distress in the international community. Malaysia is therefore constrained to express its gravest concern over the prolonged and escalating violence in that country, which could further complicate the search for peace. In this regard, Malaysia welcomes the recent cease-fire agreement in Lebanon. We urge all parties, in particular the major Powers, to exercise restraint and to refrain from any action that encourages renewed violence and further undermines the unity of the Lebanese people and the independence and territorial integrity of Lebanon. A serious threat of the dismemberment of yet another small and helpless country exists, this time merely because of the stubbornness, arrogance and the total lack of respect for world opinion of one party, Israel. It is imperative, then, that Israel withdraw completely and unconditionally from Lebanon.
107.	We continue to view the situation in Kampuchea with serious concern. We are saddened that the peace- loving people of Kampuchea have had to struggle against such terrible injustice for so long, resulting in misery, flight and the sorry plight of Kampuchean refugees in neighbouring Thailand. We are furthermore concerned by the continued Vietnamese military occupation, in violation of the fundamental principles of the Charter of the United Nations, which poses a grave threat to the peace and stability of South-East Asia as well as to international peace and security.
108.	As ASEAN emphasized in a joint appeal recently, the central goal of that Association's efforts in the resolution of the Kampuchean question is the survival of the Kampuchean nation and the restoration of its independence and sovereignty. Malaysia and its ASEAN partners have shown all possible flexibility so as to achieve this goal in a manner that manifests respect for international principles and takes into account the legitimate concerns of the parties directly involved. This is why the total withdrawal of foreign forces, the exercise of self-determination and national reconciliation are the essential elements of a peaceful solution. In this light ASEAN would consider the partial withdrawal of Vietnamese troops to be credible if it were to constitute part of a total withdrawal.
109.	However, we are greatly distressed to learn from recent reports that Viet Nam is engaged in changing the demographic character of Kampuchea. This attempt at the Vietnamization of Kampuchea must cease. This utter lack of respect for human dignity is to our mind no less serious than the crimes previously committed against the Kampuchean people.
110.	Notwithstanding the serious obstacles to peace, Malaysia, together with the other ASEAN partners, will continue vigorously to pursue the objective of a peaceful solution. For ASEAN, there is indeed no alternative to regional peace but the establishment of a zone of peace, freedom and neutrality in South-East Asia. We are 
encouraged by the increasing effectiveness of the Government of Prince Norodom Sihanouk, and we are confident that this will enhance the prospect of a comprehensive political solution. We urge the international community to provide every assistance possible to this Government to facilitate the restoration of independence and sovereignty to Kampuchea. We earnestly hope that Viet Nam will participate positively in the efforts to find a peaceful solution to this question so as to remove a serious obstacle to the establishment of a zone of peace, freedom and neutrality in South-East Asia.
111.	For four years the Afghan people, like the Kampuchean people, have been the victims of aggression and military occupation. It is therefore most distressing that, despite universal disapproval, anger and protest, the Soviet Union remains oblivious of world opinion. In fact, this aggression against a peace-loving people and the occupation of its country will remain in the forefront of world attention and will continue to be opposed by the international community. While Malaysia supports the ongoing efforts of the Secretary-General to bring about a negotiated settlement, the Soviet Union must show greater sincerity and earnestness concerning this United Nations peace process so that an early solution consistent with the relevant resolutions of this and other international bodies may be found.
112.	Another question of concern to us is the continuing conflict between Iran and Iraq, two countries with which Malaysia enjoys close and friendly relations. Malaysia welcomes the efforts of the Movement of Non-Aligned Countries and the Organization of the Islamic Conference, of whose Peace Committee Malaysia is a member, to bring to an end that tragic conflict.
113.	In southern Africa, the problems of Namibia and
still pose a serious threat to peace and security in the region. In this context, we await with keen anticipation the implementation of Security Council resolution 435 (1978), which would grant independence to Namibia. I understand that the United Nations is in a state of readiness to play its own part with the administrative and operational arrangements. I should like to reiterate that the Government of Malaysia is prepared to contribute to peace-keeping efforts in that Territory. Unfortunately, a solution to the Namibian problem remains elusive, since the South African regime predicates the independence of Namibia on the withdrawal of Cuban troops from Angola.
114.	The policy of apartheid of the South African regime constitutes a travesty of justice and an affront to human dignity. Malaysia will continue to support fully the cause of the oppressed people of South Africa in their struggle for equality, justice and dignity.
115.	While the world grapples with its already numerous problems, it has to contend with yet another incident which poses a direct threat, this time to international civil aviation. My delegation recalls with horror and shock the shooting down of a South Korean commercial airliner on I September 1983, in which all the passengers, including women and children, perished, making it the worst disaster in the history of civil aviation. We cannot but express deep regret at the callous disregard for human lives, in serious violation of accepted international norms and conventions. In the interest of the safety of international civil aviation and in the name of humanity, Malaysia associates itself with and supports any move, through the various international organizations, to ensure that the safety of the lives of air travellers will never again be threatened.
116.	We share the sorrow of the South Korean people as a result of this incident. But hardly a month had passed before the South Koreans had to experience yet another painful tragedy, when four of their ministers and 11 others were killed in Rangoon. The people and Government of Malaysia condemn this cowardly act and extend their deep sympathy to the Korean people in this hour of grief.
117.	Another problem which my delegation considers to be closely related to national security is that of the abuse of and illicit traffic in drugs. In the United Nations the conceptual approach to the drug problem has always placed it in the social and humanitarian context. Little consideration is given to treating this matter as a national security problem, which remains the main concern of Malaysia, where 60 per cent to 70 per cent of crimes committed are related to drug abuse. Many deaths among our youth are caused by drug overdoses. As long as the problem is not considered within the framework of its political and security ramifications, international cooperation would at best only give minimal results, as it would not commensurate with the gravity and seriousness of the problem. Therefore, step  should be taken to ensure universal recognition of the drug problem as a national security problem so that it can receive greater priority at the international level.
118.	At the thirty-seventh session, the Prime Minister of my country stated that it was timely for the United Nations to focus its attention on Antarctica, the last undeveloped continent on earth, which remains outside national jurisdiction. With the recent adoption of the United Nations Convention on the Law of the Sea, which represents a milestone of progress in mankind's endeavour to preserve what left of the planet's surface beyond national jurisdiction, now is an appropriate time for the international community to be prepared to apply the concept of common heritage and common benefit to Antarctica, concerning which there is now growing international interest and a desire for universal involvement.
119.	While generally little is known about Antarctica, the economic potential, both mineral and marine, is believed to be vast, though we have been told its exploitation is not technically feasible at present. The 1959 Antarctic Treaty,  although open to all Members of the United Nations, is restrictive and exclusive in nature. It is also discriminatory, since only the Consultative Parties can make decisions concerning the continent. Other Contracting Parties to the treaty are mere participants.
120.	The present arrangement regarding Antarctica has created inequities which cannot be allowed to continue. Inevitably, those inequities will lead to instability. It is the position of my Government that Antarctica, as the common heritage of mankind, should be accessible to all nations irrespective of the degree of their economic or scientific development and capabilities. The exploration, exploitation and planning of the conservation of its resources should be carried out for the benefit of mankind. Antarctica should forever be used exclusively for peaceful purposes and should not become the scene or object of international discord. The heads of State or Government of the non-aligned countries, at their seventh conference, in March, shared those convictions when they agreed that the United Nations, at the thirty-eighth session of the General Assembly, should undertake a comprehensive study of Antarctica with the view to widening international co-operation in the area.
121.	The goal of our request, together with Antigua and Barbuda, to inscribe the question of Antarctica in the agenda	  b to have the Secretary-General undertake a comprehensive study of Antarctica in consultation with all parties and taking into account all relevant factors. We are happy that the General Assembly 
has agreed to this request. It is our sincere belief that with co-operation from all, the study to be undertaken would benefit mankind.
122.	The international economic situation remains uncertain, although there are signs of recovery. Optimists herald them as symptoms of better times, while pessimists warn of a false start. The developing countries continue to grapple with severe debt problems and low commodity prices with no improvements in sight. Malaysia believes that current international economic problems require a restructuring of the international economic system. In a world that is so closely interdependent, solutions to common problems will not be possible without co-operation between the developed and the developing countries. The latter, however, should not lose sight of the vast potential of co-operating among themselves in a process to build up collective self-reliance. Developing countries could engage in increased trade activities among themselves and co-operate in numerous areas of activity to ensure continuing development.
123.	Malaysia believes in South-South co-operation. Indeed, we participate fully in various programmes of economy co-operation among developing countries. Malaysia's contribution to promoting this spirit of self- reliance is the Malaysian Technical Co-operation Programme, a modest programme through which we share with friendly developing countries our know-how and experiences in economic development.
124.	Like other developing countries, Malaysia, as a major primary commodity producer, has felt the negative effects of depressed prices for our commodities. Our earlier hope that international commodity agreements would help stabilize prices was disproved by the lack of good will, co-operation and political will from consumer countries. Nevertheless, Malaysia still maintains its faith in international commodity arrangements, as manifested when it ratified the Agreement Establishing the Common Fund for Commodities last month. Malaysia hopes that this will pave the way for the major consumer countries to sign and ratify the Agreement to help realize the operation of the Fund as an example of international cooperation in commodity arrangements.
125.	At this session, we warmly welcome to our midst the newly independent State of Saint Christopher and Nevis as the 158th Member of the United Nations. The entry of Saint Christopher and Nevis into the Organization bears testimony to the faith and confidence that many nations have in this body.
126.	In concluding my statement, I should like to reiterate my earlier appeal in calling on all Members of the United Nations, particularly the permanent members of the Security Council, to give their fullest support, cooperation and confidence in order to generate the necessary political will required to revitalize the Organization so that the cherished ideals and aspirations of the founding fathers as enshrined in the Charter can forever be upheld.
